PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,713,593
Issued: 14 July 2020
Application of Chen et al.
Application No. 15/394,708
Filed: 29 Dec 2016
For: IMPLICIT BRIDGING OF MACHINE LEARNING TASKS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)”, filed September 14, 2020.  Patentee requests that the determination of patent term adjustment under 35 U.S.C. 154(b) be corrected from 607 to 695 days. The Office has re-determined the PTA to be 695 days. 

The petition is GRANTED. 

The Office acknowledges submission of the $200 fee set forth in 37 CFR 1.18(e). The fee set forth in 37 CFR 1.18(e) is a requirement and will not be refunded. No additional fees are required.

The patent term adjustment indicated on the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of six hundred ninety-five (695) days.

On July 14, 2020 the application matured into U.S. Patent No. 10,713,593 with a revised PTA thereon of 607 days. On September 14, 2020, patentee filed the instant request and disputes the reduction of ninety-three (93) days attributed to patentee for the submission of a paper filed April 13, 2020 after the Notice of Allowance was mailed. 

The reduction of ninety-three (93) days pursuant to 37 C.F.R. § 1.704(c)(10) is at issue.  
 
The reduction of 93 days has been found to be incorrect.  A review of the application file supports a conclusion that the reduction should be from the filing of the “REQUEST TO CORRECT OR UPDATE APPLICANT NAME(S) UNDER 37 CFR § 1.46(c) on April 13, 2020 to the mailing of the corrected filing receipt on April 17, 2020, not the issue date of the Patent on July 14, 2020. The period of delay pursuant to 37 C.F.R. § 1.704(c)(10) is therefore 5 days. 93 days will be removed and 5 days will be entered.
In view thereof, the patent term adjustment indicated in the patent should have been six hundred ninety-five (695) days. (533 A delay days plus 198 B delay days minus 36 (31+5) applicant delay days). 
  
This matter is being forwarded to the Certificates of Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by six hundred ninety-five (695) days.

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/
	
Patricia Faison-Ball
ATTORNEY ADVISOR, OPET

Enclosures:  Copy of Certificate of Correction 
		Adjusted PTA calculation